Exhibit 10(AB)




carpentersnipa01.gif [carpentersnipa01.gif]


April 24, 2018


Mr. Mike Murtagh


Dear Mike:


Congratulations on your new role within Carpenter. This memo will outline the
changes in compensation and benefit programs and supercedes any prior memos or
understandings regarding this subject matter.


•
Title: Vice President and Group President--Specialty Alloy Operations (SAO)



•
Effective date: July 1, 2018

 
•
Annual Base Salary: $420,250.00



•
Salary Grade: 25



•
Location: Philadelphia



•
Annual Bonus Plan: You will be eligible to participate in the Company’s Bonus
Compensation Plan or such successor arrangement (if any) as the Board may from
time to time approve. Your target annual bonus opportunity for this role is 55%
of your annual base salary pro-rated based on earnings received during fiscal
year 2019.



•
Long Term Incentive Grants: The Company generally grants equity awards to its
senior executives annually. The terms of these awards are determined by the
Compensation Committee of Carpenter’s Board of Directors. You will be eligible
to receive an annual award at the time these grants are made to all employees in
similar positions. The current value of the annual equity incentive for your
position is $400,000.00 The total value of the grant awarded to you in August
2018 will be $550,000.00



•
Health Benefits, 401K Savings Plan, Vacation Benefit: remain the same as you
currently have available to you.



Please indicate your acceptance by signing below and returning the original copy
of this letter to me.


Sincerely,


/s/ John Rice


John Rice
Vice President Human Resources







--------------------------------------------------------------------------------

Exhibit 10(AB)




By execution of this offer letter, you agree that this offer by Carpenter will
be “at will” and either you or the Company may terminate your employment at any
time and for any reason, with or without cause.  Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company.








ACCEPTED:                        DATE:        


/s/ Michael Murtagh             8/7/2016
Michael Murtagh





